Citation Nr: 0810325	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Board notes that the veteran submitted a statement in May 
2004.  While the veteran indicated in this May 2004 
submission that he was attempting to "reopen" his claim for 
service connection for residuals of a head injury, the June 
2003 rating decision denying his service connection claim had 
not yet become final.  Therefore, while the RO characterized 
the May 2004 submission as a claim to reopen, the May 2004 
submission is properly construed as the veteran's timely 
notice of disagreement with the June 2003 rating decision.  


FINDING OF FACT

The weight of the evidence demonstrated that the veteran did 
not suffer a head injury in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in May 2003 and July 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, including dates and places the veteran received 
medical treatment, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006.  While this notice was not followed by a 
readjudication of the claim, the Board finds that, because 
the service connection claim is being denied, and no 
disability rating or effective date will be assigned, there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, 
private treatment records, VA treatment records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  There is no contemporaneous evidence of an 
in-service injury, and the veteran has made varying, somewhat 
inconsistent statements regarding the injury he believes he 
suffered in service.  Further, the record also does not 
contain evidence of continuity of symptomatology of residuals 
of a head injury, as there is no evidence of cognitive 
impairment or short-term memory loss for over 25 years 
following the veteran's discharge from service.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Service Connection for Residuals of a Head Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of a head injury during service.  The 
report of the veteran's December 1974 separation examination 
indicates that his head, face, neck, and scalp were evaluated 
as normal.  On the Report of Medical History completed by the 
veteran in conjunction with his separation physical, the 
veteran denied ever having a head injury.  There is no 
medical evidence that shows that the veteran suffered from a 
head injury during service.

Records demonstrate that the veteran began complaining of 
cognitive deficits and impaired short-term memory in 2002, 
over 25 years after his separation from military service.  In 
August 2002, the veteran underwent a vocational 
rehabilitation assessment.  At this assessment, the veteran 
reported that he was exposed to mortar fire in Vietnam, and 
that this might be the cause of his cognitive impairment.  
The examiner noted that the veteran provided vague and 
seemingly conflicting reports regarding the origin and extent 
of this cognitive impairment.  

The veteran has provided varying statements regarding the in-
service head injury he alleges to have suffered.  In November 
2002, at a VA vocational rehabilitation assessment, the 
veteran stated that he had been knocked down in a mortar 
attack, which caused blood to come out of his ears.  A VA 
report of contact, dated October 2004, reveals that the 
veteran reported experiencing memory problems since he was 
knocked out during a mortar barrage in Vietnam.  An October 
2004 private medical report reveals that the veteran reported 
falling in Korea and splitting his head open.  In December 
2004, the veteran submitted a statement in which he claimed 
to have sustained a head injury in Korea, but that he did not 
report injuries which seemed insignificant at the time.  A 
July 2005 private medical evaluation reveals that the veteran 
indicated he had bumped the anterior aspect of his forehead 
on something, which caused a whiplash type of injury.     

The veteran has submitted private medical opinions which 
provide a link between his current osteoarthritis of the 
cervical spine to some sort of past trauma.  A December 2003 
VA assessment record indicates that the impression given by 
the veteran suggested classic symptoms of past traumatic 
brain injury.  The aforementioned October 2004 private 
medical report shows that the type of arthritis the veteran 
has is usually caused by trauma, and the examiner opined that 
a fall such as the one the veteran described could 
"definitely" have started the degenerative process.  
Further, the July 2005 private medical evaluation reveals 
that the veteran asked for an opinion as to whether it was 
"conjecturally possible" that a bump to the forehead could 
cause whiplash.  The examiner concluded that it was 
conjecturally possible, but that he could not state that on a 
more probable than not basis.  

The veteran has also submitted numerous statements from 
former high school teachers, all of which agree that the 
veteran performed well in both academics and athletics as a 
teenager.

The Board notes that the veteran is competent to make 
statements regarding injuries he suffered while in service.  
However, the Board finds that the veteran's statements 
regarding the in-service head injury he suffered to be 
inconsistent, often in direct conflict with other evidence of 
record, and of little probative value.  The Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The veteran has stated that he suffered a head injury during 
a mortar attack in Vietnam; he has also stated, in direct 
conflict with that contention, that he injured his head 
during a fall in Korea, which caused an open wound.  The 
veteran has also stated that he injured his head by hitting 
his forehead on something, which created a whiplash-type 
injury to his neck.  Initially, the Board notes that the 
veteran's DD Form 214 reveals that he served in Korea for two 
months, and does not suggest any service in Vietnam.  
Therefore, the veteran's contention that he was involved in a 
mortar attack in Vietnam is not plausible.  Further, the 
Board notes that the veteran has provided two separate, but 
equally vague, versions of the event which caused his head 
injury, one of which involved an apparent scalp laceration 
and the other, whiplash.    

Additionally, the veteran contends that he did not report his 
head injury at the time it occurred, because he was young and 
did not report things of little significance.  A review of 
the veteran's service medical records reveals that the 
veteran sought medical treatment for, among other things, a 
rash caused by shaving.  In any event, the head injuries 
described by the veteran do not seem to be insignificant.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for residuals of a head 
injury is not warranted.


ORDER

Service connection for residuals of a head injury is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


